People ex rel. Tuohy v Schiraldi (2021 NY Slip Op 06665)





People ex rel. Tuohy v Schiraldi


2021 NY Slip Op 06665


Decided on November 30, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 30, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

SYLVIA O. HINDS-RADIX, J.P.
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY
LARA J. GENOVESI, JJ.


2021-08338

[*1]The People, etc ., ex rel. Matthew Tuohy, on behalf of Jasmine Clifford, petitioner, 
vVincent Schiraldi, etc., respondent.


Matthew Tuohy, Huntington, NY (Stephen Preziosi of counsel), petitioner pro se.
New York City Department of Probation, Kew Gardens, NY (Gregory R. Kuziw of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus, in effect, in the nature of an application to release Jasmine Clifford upon her own recognizance or, in the alternative, to set reasonable bail upon Queens County Superior Court Information No. 775/2017.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Queens County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
HINDS-RADIX, J.P., DUFFY, CONNOLLY and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court